DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 12/23/2021. Claims 1, 4, 13, 17, and 36 are amended. Claims 2-3, 6, 8-9, 16, 18-19, 22-23, 25-26, and 33-35 are cancelled. Claim 37 newly added. Claims 1, 4-5, 7, 10-15, 17, 20-21, 24, 27-32, and 36-37 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Allowable Subject Matter
Claims 1, 4-5, 7, 10-15, 17, 20-21, 24, 27-32, and 36-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is relates to a method of authenticated encryption and decryption includes generating a first digital signature with an encryption circuit of a first processor component. Concatenating the first digital signature to a plaintext message to generate a concatenated message. Encrypting the concatenated message into a ciphertext. Transmitting the ciphertext via a communications channel to a second processor component. Decrypting the ciphertext into a decrypted first digital signature and a decrypted plaintext message with a decryption circuit in the second processor component. Comparing, with the decryption circuit, 
Regarding claim 1,  although the prior art of record teaches  generating, with an encryption circuit of a first processor component, a first digital signature associated with a secure initialization vector (SIV); concatenating, with the encryption circuit, the first digital signature to a plaintext message to generate a concatenated message; 10encrypting, with the encryption circuit, the concatenated message into a ciphertext; extracting, with the encryption circuit, a portion of the SIV; concatenating the extracted portion of the SIV to the ciphertext; transmitting, with the first processor component and via a communications 15channel to a second processor component, the ciphertext and the concatenated portion of the SIV to enable a decryption circuit of the second processor component to authenticate plaintext messages; decrypting, with the decryption circuit, the ciphertext into a decrypted first 20digital signature and a decrypted plaintext message; authenticating the decrypted plain text message by comparing the decrypted first digital signature and the concatenated portion of the SIV with a second digital signature associated with the local SIV maintained by the decryption circuit; 
None of the prior art, alone or in combination teaches generating, with the decryption circuit, a local SIV; transmitting, with the second processor component and via the communications channel to the first processor component, the local SIV to enable the encryption circuit 5to use the local SIV as the SIV in the encryption circuit in view of the other limitations of claim 1.
Regarding claim 17,  although the prior art of record teaches   5generate a first digital signature associated with a secure initialization vector (SIV); concatenate the first digital signature to a plaintext message to generate a concatenated message; encrypt the concatenated message into a ciphertext; 10extract a portion of the SIV; and concatenate the extracted portion of the SIV to the ciphertext; and transmit, via a communications channel and to a second processor component, the ciphertext and the concatenated portion of the SIV to enable a decryption circuit of the second processor component to authenticate plaintext 15messages; the decryption circuit is configured to: decrypt the ciphertext into a decrypted first digital signature and a decrypted plaintext message; 20authenticate the decrypted plain text message by comparing the decrypted first digital signature and the concatenated portion of the SIV with a second digital signature associated with the local SIV maintained by the decryption circuit; .
None of the prior art, alone or in combination teaches generate a local SIV;  Page 6 of 14Application No.: 16/701,261Docket No. P101055US transmit, via the communications channel and to the first processor component, the local SIV to enable the encryption circuit to use the local SIV as the SIV in the encryption circuit in view of the other limitations of claim 17.
Regarding claim 36,  although the prior art of record teaches  generate a first digital signature associated with a secure initialization vector (SIV); concatenate the first digital signature to a plaintext message to generate a concatenated message; encrypt the concatenated message into a ciphertext; 10extract a portion of the SIV; and concatenate the extracted portion of the SIV to the ciphertext; and transmit, via a communications channel and to a second processor component, the ciphertext and the concatenated portion of the SIV to enable a decryption circuit of the second processor component to authenticate plaintext 15messages; and with a decryption generate a local SIV; decrypt, the ciphertext into a decrypted first digital signature and a decrypted plaintext message; 20authenticate the decrypted plain text message by comparing the decrypted first digital signature and the concatenated portion of the SIV with a second digital signature associated with the local SIV maintained by the decryption circuit; after authenticating the decrypted plaintext message, increment the local 25SIV.
None of the prior art, alone or in combination teaches generate a local SIV; transmit, via the communications channel and to the first processor component, the local SIV to enable the encryption circuit to use the local SIV as the SIV in the encryption circuit in view of the other limitations of claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496